The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.

                                                                  SUMMARY
                                                            February 4, 2021

                                2021COA10

No. 18CA0481, Peo v Plemmons — Crimes — Assault in the
Second Degree; Constitutional Law — Due Process — Vagueness

     In this proceeding, a division of the court of appeals considers

whether section 18-3-203(1)(h), C.R.S. 2020, under which a person

commits second degree assault if he or she spits on a peace officer

with “intent to infect, injure, or harm,” is unconstitutionally vague

because of a lack of a statutory definition of “harm.” Relying on the

precedent of People v. Graves, 2016 CO 15, and the cases which

proceeded it, this division assesses the statute’s constitutionality

using the beyond a reasonable doubt standard. Applying tools of

statutory construction, the division concludes that the meaning of

“harm” includes psychological and emotional harm. Because the

meaning of the word “harm” can be ascertained, Plemmons cannot
prove beyond a reasonable doubt that the statute is

unconstitutionally vague.

     However, a member of this division urges the Colorado

Supreme Court to reconsider its longstanding precedent of

requiring that a state statute must be found unconstitutional

beyond a reasonable doubt before determining that it violated the

Colorado Constitution.
COLORADO COURT OF APPEALS                                        2021COA10


Court of Appeals No. 18CA0481
La Plata County District Court No. 16CR632
Honorable William L. Herringer, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Cheryl Lynette Plemmons,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division I
                          Opinion by JUDGE GROVE
                            Davidson*, J., concurs
                        Taubman*, J., specially concurs

                         Announced February 4, 2021


Philip J. Weiser, Attorney General, Daniel De Cecco, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jacob B. McMahon, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    After she spat on two deputies conducting a welfare check in

 her home and then spat on one of them again while detained in the

 back of a police cruiser, defendant, Cheryl Lynette Plemmons, was

 charged with three counts of second degree assault for causing

 bodily fluids to come into contact with a peace officer. A jury found

 her guilty of each of the charges — two under section 18-3-

 203(1)(h), C.R.S. 2020, and one under section 18-3-203(1)(f.5),

 C.R.S. 2020.

¶2    In this appeal, Plemmons contends that two of her convictions

 should be reversed because section 18-3-203(1)(h) is

 unconstitutionally vague, and that in any event the evidence at trial

 was insufficient to establish that she spat on the deputies with the

 intent to “infect, injure, or harm” them, as the statute requires. She

 also asserts that all three of her convictions should be reversed

 because the trial court erroneously instructed the jury on the

 definition of “harm,” and that the trial court erred by not holding an

 evidentiary hearing on her motion to suppress. Because we

 disagree with her arguments, we affirm Plemmons’s convictions.




                                   1
                                Background

¶3    On December 28, 2016, Plemmons planned to commit suicide.

 She called a friend, explained that she wanted to end her life, and

 asked the friend to come get her dog. Plemmons’s friend

 anonymously called the police. Two sheriff’s deputies, Scott Blakely

 and Richard Paige, responded to Plemmons’s home for a welfare

 check.

¶4    When they arrived, Plemmons was at home with another

 friend, Harry Waterman. As soon as the deputies entered the

 house, Plemmons, who was visibly drunk, began berating them and

 insulting them in a variety of colorful ways. She repeatedly told

 them to leave. Eventually, Plemmons became calm enough to talk

 to Deputy Paige, and they began discussing her suicide plans. She

 talked about slitting her throat and then picked up a small pen

 knife, pointed it at one of the deputies, and flung it across the room.

 The handle hit Waterman in the back but did not injure him.

¶5    In response, the deputies handcuffed Plemmons and placed

 her in protective custody for her safety and theirs. Because it was

 cold outside and Plemmons was not dressed for the weather, they

 helped Plemmons put on her coat and boots. As they did so,


                                   2
 Deputy Blakely explained to Plemmons that they were transporting

 her to Mercy Medical Center to be treated. Plemmons responded by

 intentionally spitting in both deputies’ faces. The protective

 custody then turned into an arrest.

¶6    The deputies placed Plemmons in the back of a patrol car for

 transport to Mercy Medical Center. As Deputy Paige drove,

 Plemmons continued to yell obscenities and insults. She also spit

 on Deputy Paige’s face and head through the partition. The spitting

 was so intense that Deputy Paige pulled over and placed a spit hood

 over Plemmons’s head.

¶7    For the spitting incidents inside the house, Plemmons was

 charged with two counts of second degree assault under

 section 18-3-203(1)(h). For spitting on Deputy Paige in the patrol

 car, Plemmons was charged with one count of second degree

 assault under section 18-3-203(1)(f.5). A jury found her guilty of all

 charges.

                            Vagueness Challenge

¶8    Plemmons contends that section 18-3-203(1)(h), under which

 a person commits second degree assault if she spits on a peace




                                   3
  officer with “intent to infect, injure, or harm,” is unconstitutionally

  vague, both facially and as applied to her. We disagree.

              A.    Governing Law and Standard of Review

¶9     We review constitutional challenges to statutes de novo, and a

  party challenging a statute’s constitutionality “bears the burden of

  proving its unconstitutionality beyond a reasonable doubt.” Dean v.

  People, 2016 CO 14, ¶ 8. We will not invalidate a statute unless it

  is so infirm that it cannot be preserved by adopting a limiting

  construction consistent with the legislature’s intent. Whimbush v.

  People, 869 P.2d 1245, 1248 (Colo. 1994).1

¶ 10   “The essential inquiry in addressing a void for vagueness

  challenge is whether the statute ‘forbids or requires the doing of an

  act in terms so vague that persons of ordinary intelligence must



  1 For the first time in her reply brief, Plemmons urges us “not [to]
  apply the beyond a reasonable doubt standard because it is out of
  step with our supreme court’s latest thinking and because the
  standard is badly misguided.” We do not consider arguments
  raised for the first time in a reply brief. See, e.g., People v. Boles,
  280 P.3d 55, 61 n.4 (Colo. App. 2011). But even if the question of
  what standard to apply had been timely raised, we would remain
  bound by supreme court precedent. See Rocky Mountain Gun
  Owners v. Polis, 2020 CO 66, ¶ 30 (“[The] presumption of
  constitutionality can be overcome only if it is shown that the
  enactment is unconstitutional beyond a reasonable doubt.”).

                                      4
  necessarily guess as to its meaning and differ as to its application.’”

  People v. Gross, 830 P.2d 933, 937 (Colo. 1992) (citation omitted).

  “This requirement of reasonable definiteness provides assurance

  that a penal statute gives fair warning of proscribed conduct so that

  persons may guide their actions accordingly.” People v. Devorss,

  277 P.3d 829, 835 (Colo. App. 2011). It also “ensures that

  statutory standards are sufficiently specific so that police officers

  and other actors in the criminal justice system can avoid arbitrary

  and discriminatory application.” People in Interest of L.C., 2017

  COA 82, ¶ 8. “The degree of vagueness tolerated depends on the

  nature of the enactment . . . .” People v. Graves, 2016 CO 15, ¶ 18.

  Statutes that threaten “to inhibit speech or expressive conduct

  protected by the First Amendment” require greater specificity than

  statutes that do not. Id.

¶ 11   Plemmons filed a motion to dismiss that raised a vagueness

  challenge to section 18-3-203(1)(h), thereby preserving this issue for

  appeal.

                              B.    Analysis

¶ 12   As relevant here, a person commits second degree assault if




                                     5
            [w]ith intent to infect, injure, or harm another
            person whom the actor knows or reasonably
            should know to be engaged in the performance
            of his or her duties as a peace officer, . . . she
            causes such person to come into contact
            with . . . saliva . . . by any means, including by
            throwing, tossing, or expelling such fluid or
            material.

  § 18-3-203(1)(h).

¶ 13   The crux of Plemmons’s argument is that the evidence did not

  establish that she intended to infect or injure the deputies by

  spitting on them while in her home, and that, in the absence of a

  statutory definition, the remaining possibility — that she committed

  second degree assault because she intended to “harm” them — is

  unconstitutionally vague. Although we determine that “harm” as it

  appears in section 18-3-203(1) is ambiguous, it does not follow from

  that conclusion that section 18-3-203(1)(h) is unconstitutionally

  vague, either facially or as applied. See People v. Rostad, 669 P.2d

  126, 128 (Colo. 1983) (“Analytical difficulty cannot be deemed

  synonymous with constitutional vagueness.”). Rather, via section

  18-3-203(1)(h) and section 18-3-204(1)(b), C.R.S. 2020 (third degree

  assault), the General Assembly has made clear that it is a criminal

  act to intentionally spit on a peace officer with any malign intent.



                                     6
  And while that statutory proscription is not, on its own, dispositive

  of Plemmons’s vagueness challenge, we also conclude that the lack

  of a definition of “harm” does not invite arbitrary or discriminatory

  enforcement because the General Assembly’s intent may be

  ascertained by resorting to the legislative history and the rules of

  statutory construction.

¶ 14   Consistent with the supreme court’s directive in Graves, ¶ 25,

  we first “examine the vagueness of the law in light of [Plemmons’s]

  conduct” before turning to her facial challenge.

                        1.    As-Applied Challenge

¶ 15   “Vague laws are unconstitutional because they offend due

  process” by, in part, “fail[ing] to give fair notice of the conduct

  prohibited.” People v. Hickman, 988 P.2d 628, 643 (Colo. 1999).

  Arguing that her conduct was “at the ill-defined margin of second

  and third degree assault,” Plemmons contends that section 18-3-

  203(1)(h) did not provide her with adequate notice of the mens rea

  associated with second degree assault.

¶ 16   “A law is unconstitutional only if it ‘is vague, not in the sense

  that it requires a person to conform his conduct to an imprecise but

  comprehensible normative standard, but rather in the sense that no


                                      7
  standard of conduct is specified at all.’” Bd. of Educ. v. Wilder, 960

  P.2d 695, 703 (Colo. 1998) (quoting Coates v. City of Cincinnati, 402

  U.S. 611, 614 (1971)). Thus, to prevail on an as-applied

  constitutional challenge, “it must be shown that the statute does

  not, with sufficient clarity, prohibit the conduct against which it is

  enforced.” People in Interest of L.C., ¶ 10.

¶ 17   Irrespective of whether it amounts to a felony or misdemeanor,

  Colorado law plainly proscribes intentionally spitting in a police

  officer’s face with malign intent. See Graves, ¶ 19 (“Because due

  process objections to vagueness rest on lack of notice, such

  challenges cannot succeed in a case where reasonable persons

  would know that their conduct puts them at risk.”). No matter

  what Plemmons hoped to accomplish by her actions, no reasonable

  person could conclude that they were permissible under Colorado

  law. Her as-applied challenge therefore cannot succeed. See Farrell

  v. Burke, 449 F.3d 470, 494 (2d Cir. 2006) (holding that even where

  statutory standards are not sufficiently clear to eliminate the risk of

  arbitrary enforcement, an as-applied challenge will fail if “the

  conduct at issue falls within the core of the statute’s prohibition”).




                                     8
                          2.    Facial Challenge

¶ 18   Turning to Plemmons’s facial challenge, we note at the outset

  that the state of the law in this area is not entirely clear. As a

  general matter, “an individual who engages in conduct that is

  clearly proscribed by the statute cannot challenge the vagueness of

  the law as applied to the conduct of others.” Graves, ¶ 25; accord

  Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455

  U.S. 489, 495 (1982). But as Graves observed, the United States

  Supreme Court “appears to have backed away from the position in

  Flipside, 455 U.S. at 497, that a statute may be declared facially

  void for vagueness only if it is ‘impermissibly vague in all its

  applications.’” Graves, ¶ 25 n.8 (citing Johnson v. United States,

  576 U.S. 591, 602 (2015)). Accordingly, Plemmons urges us to

  declare section 18-3-203(1)(h) unconstitutionally vague on its face

  even if we reject her as-applied vagueness challenge.

¶ 19   We conclude that we need not decide whether Johnson

  discarded the “impermissibly-vague-in-all-applications” standard

  for facial challenges, see Graves, ¶ 25 n.8, because, for the reasons

  we outline below, there is a reliable way to interpret the scope of the

  second degree assault statute. See Johnson, 576 U.S. at 597-98


                                     9
  (holding that facial vagueness challenge can succeed only if there is

  “no reliable way” to interpret the statute, or there is “grave

  uncertainty” about its scope); see also Kolender v. Lawson, 461 U.S.

  352, 358 (1983) (“[T]he more important aspect of vagueness

  doctrine ‘is not actual notice, but the other principal element of the

  doctrine — the requirement that a legislature establish minimal

  guidelines to govern law enforcement.’”) (citation omitted).

¶ 20   Key to evaluating Plemmons’s challenge is thus whether the

  lack of a definition of “harm” in section 18-3-203(1)(h) invites

  arbitrary or discriminatory enforcement of the second degree

  assault statute. Plemmons argues that the risk of arbitrary and

  discriminatory enforcement is real because, as she puts it, “[t]he

  amorphous line between ‘harm’ in second degree assault and

  ‘harass, annoy, threaten, or alarm’ in third degree assault allows

  state officials to arbitrarily select felony and misdemeanor charges

  for substantially the same conduct.”2 Asserting that people of


  2 In making this argument in her opening brief, Plemmons hints at
  — but does not raise — an equal protection challenge under the
  Colorado Constitution. See People v. Marcy, 628 P.2d 69, 74-75
  (Colo. 1981) (“[S]eparate statutes proscribing with different
  penalties what ostensibly might be different acts, but offering no


                                     10
  ordinary intelligence must guess as to the word’s meaning,

  Plemmons highlights the fact that while the prosecutor urged the

  trial court to define “harm” in terms of bodily injury, the court

  ultimately instructed the jurors that the term encompasses only

  emotional or psychological harm. That legal professionals

  fundamentally disagreed over the definition of “harm,” Plemmons

  argues, establishes the statute’s vagueness.

                       a.    “Harm” is Ambiguous

¶ 21   Spitting on a peace officer for an improper reason is prohibited

  by two different statutes, section 18-3-203(1)(h) and section 18-3-

  204(1)(b), that are differentiated only by the actor’s intent. Under

  section 18-3-203(1)(h), spitting on a peace officer with the intent to

  “infect, injure, or harm” is second degree assault, a felony. Under

  section 18-3-204(1)(b), spitting on a peace officer with the intent to




  intelligent standard for distinguishing the proscribed conduct, run
  afoul of equal protection under state constitutional doctrine.”),
  superseded by statute, Ch. 212, sec. 4, 1981 Colo. Sess. Laws 973.
  In her reply brief, Plemmons comes closer by citing to Marcy and
  other similar cases, but because we will not consider issues raised
  for the first time in a reply brief, People v. Grant, 174 P.3d 798, 803
  (Colo. App. 2007), to the extent that Plemmons intends to raise an
  equal protection challenge, we do not address it.

                                    11
  “harass, annoy, threaten, or alarm” is third degree assault, a

  misdemeanor.

¶ 22   At the threshold, we agree with the trial court’s conclusion

  that “harm,” as that term appears in section 18-3-203(1)(h), is

  ambiguous. Statutory language is ambiguous if it is “susceptible of

  more than one reasonable interpretation,” People v. Diaz, 2015 CO

  28, ¶ 13, and here, “harm” is a broad term that could reasonably be

  interpreted in a number of different ways, including, among other

  things, physical injury or emotional, reputational, or financial

  damage.

¶ 23   Ambiguities in a criminal statute can create due process

  problems because “[t]he interest in preventing selective and

  arbitrary application of laws requires legislative bodies to establish

  definite minimal guidelines to govern law enforcement; otherwise,

  police, prosecutors and juries would be encouraged to exercise their

  personal perspectives without significant restraint.” People v.

  Randall, 711 P.2d 689, 692 (Colo. 1985). But “ambiguity alone

  does not make a statute unconstitutionally vague.” People in

  Interest of M.C., 2012 COA 64, ¶ 28. Rather, due process is violated

  only when legislation is so “vague, indefinite, and uncertain that the


                                    12
  courts are unable to determine, with reasonable certainty, what the

  legislature intended, or so incomplete and inconsistent in its

  provisions that it cannot be executed.” Bd. of Cnty. Comm’rs v. City

  & Cnty. of Denver, 194 Colo. 252, 257, 571 P.2d 1094, 1097 (1977)

  (citation omitted).

¶ 24   We thus turn to whether we are able to determine with

  reasonable certainty what the General Assembly intended “harm” to

  mean when it included that term in section 18-3-203(1)(h).

                          b.   Scope of “Harm”

¶ 25   When a statute is ambiguous, we use tools of statutory

  interpretation to discern its meaning. People v. McEntee, 2019 COA

  139, ¶ 11. In discerning the General Assembly’s intent, we may

  consider, among other things, the object sought to be attained, the

  circumstances under which the statute was enacted, the legislative

  history, former statutory provisions, and the consequences of a

  particular construction. § 2-4-203(1), C.R.S. 2020.

¶ 26   Before 2015, section 18-3-204(1)(b) provided that a person

  committed misdemeanor third degree assault if she acted “with

  intent to infect, injure, harm, harass, annoy, threaten, or alarm” an

  officer when causing the officer to come into contact with saliva or


                                   13
  other fluids. In 2015, the General Assembly removed “infect,”

  “injure,” and “harm” from the misdemeanor assault statute and

  added those terms to a new subsection of section 18-3-203, which

  defines second degree assault. Ch. 337, secs. 2, 3, §§ 18-3-203,

  -204, 2015 Colo. Sess. Laws 1366-67. Under the amended section

  18-3-203(1)(h), a person commits second degree assault if, “[w]ith

  intent to infect, injure, or harm” a peace officer, she “causes [the

  peace officer] to come into contact with . . . saliva . . . by any

  means . . . .”

¶ 27   An early draft of the bill would have simply reclassified as a

  felony any spitting on a peace officer with the intent to injure,

  infect, harm, harass, annoy, threaten, or alarm. S.B. 15-067, 70th

  Gen. Assemb., 1st Reg. Sess. (Colo. 2015) (as introduced in Senate,

  Jan. 14, 2015). But legislators accepted amendments on the House

  floor intended to prevent “over-reaching” and making conduct such

  as “spitting on the boots” of an emergency responder a felony. 2d

  Reading on S.B. 15-067 before the H., 70th Gen. Assemb., 1st Reg.

  Sess. (May 4, 2015).

¶ 28   Ultimately, the legislation enacted in 2015 bifurcated the

  original statute. Spitting on an officer with the intent to “harass,


                                      14
  annoy, threaten, or alarm” remained misdemeanor third degree

  assault. § 18-3-204(1)(b). But the new statute increased the

  severity of punishment for spitting on a police officer with the intent

  to “infect, injure, or harm” by making that a felony second degree

  assault. § 18-3-203(1)(h).

¶ 29   Senator John Cooke, one of the bill’s co-sponsors, explained

  that the change was intended in part to account for the

  psychological trauma arising from unwanted contact with bodily

  fluids. As he put it, “the reason that I felt that [accounting for

  emotional or psychological harm] was important is because, a lot of

  times that has more damage than the physical . . . damage, because

  of the . . . psychological damage of . . . later on, you could be

  contracting a communicable disease.” Hearings on S.B. 15-067

  before the S. Judiciary Comm., 70th Gen. Assemb., 1st Reg. Sess.

  (Jan. 28, 2015). Witnesses testifying in support of the bill likewise

  described both the psychological trauma that they suffered and the

  extensive prophylactic treatment that was required following

  exposure to bodily fluids.

¶ 30   Based in part on Senator Cooke’s description of the bill’s

  purpose, the trial court concluded that “the legislature included the


                                     15
  term ‘harm’ to make sure that a person who exposes an officer to

  bodily fluids with the intent to cause such psychological or

  emotional harm is not shielded by the fact that the bodily fluids

  were not, in fact, infectious.” We agree with the trial court’s

  understanding of the legislative intent and, accordingly, conclude

  that the trial court narrowed the statute enough to preserve its

  constitutionality.

¶ 31   Indeed, instructing the jury that “harm” includes only

  psychological or emotional harm was both consistent with the

  General Assembly’s intent and an appropriate way of ensuring the

  second degree assault statute’s constitutionality. See Whimbush,

  869 P.2d at 1248. Moreover, narrowing “harm” as the trial court

  did ensured that there would be no redundancy with the term

  “injure.” See People v. Rediger, 2018 CO 32, ¶ 22 (“[T]he use of

  different terms signals an intent on the part of the General

  Assembly to afford those terms different meanings.”) (citation

  omitted). And, as we discuss in more detail below, it also

  appropriately distinguished felony second degree assault under

  section 18-3-203(1)(h) from misdemeanor third degree assault

  under section 18-3-204(1)(b).


                                    16
¶ 32   In sum, after looking to the legislative history of the second

  degree assault statute and applying the rules of statutory

  construction, we are not left with any “grave uncertainty” about the

  statute’s scope. Johnson, 576 U.S. at 597. And, absent that

  uncertainty, we further conclude that section 18-3-203(1)(h) is not

  likely to invite arbitrary or discriminatory enforcement. It is thus

  not unconstitutionally vague on its face.

                           Sufficiency of the Evidence

¶ 33   Plemmons contends that we should reverse her convictions

  under section 18-3-203(1)(h) because the evidence at trial was

  insufficient to prove beyond a reasonable doubt that she intended

  to harm the deputies by spitting in their faces while still inside the

  house. We conclude that there was sufficient evidence to support

  these two convictions.

                         A.   Standard of Review

¶ 34   When assessing the sufficiency of the evidence in support of a

  guilty verdict, a reviewing court must determine whether any

  rational trier of fact might accept the evidence, taken as a whole

  and in the light most favorable to the prosecution, as sufficient to

  support a finding of the accused’s guilt beyond a reasonable doubt.


                                    17
  People v. Sprouse, 983 P.2d 771, 777 (Colo. 1999). Reviewing a

  sufficiency challenge de novo, McCoy v. People, 2019 CO 44, ¶ 27,

  we give the prosecution the benefit of every reasonable evidentiary

  inference that might fairly be drawn while recognizing that the jury

  determines the evidence’s weight and resolves evidentiary conflicts,

  inconsistencies, and disputes. Sprouse, 983 P.2d at 778. More

  than a modicum of relevant evidence is necessary to rationally

  support a conviction beyond a reasonable doubt; thus, “[v]erdicts in

  criminal cases may not be based on guessing, speculation, or

  conjecture.” Id.

                              B.   Analysis

¶ 35   Plemmons admitted that she intentionally spat at both

  deputies inside her home, but she denied that she intended to harm

  them. Instead, she claimed, her act was intended to send several

  messages, including “please don’t hurt me, please don’t take me to

  jail, how can this be happening to someone who’s suicidal. Again,

  there were just no words to express it.”

¶ 36   To be sure, the jurors were free to take Plemmons at her word

  and, applying the court’s instruction on the meaning of “harm,”

  could have concluded that she did not intend to inflict emotional or


                                   18
  psychological harm on the deputies when she spat in their faces.

  But they also could have doubted Plemmons’s claim and instead

  looked to other evidence reflecting her mental state. See People v.

  Grant, 174 P.3d 798, 812 (Colo. App. 2007) (“‘A defendant’s mental

  state may be inferred from his or her conduct and other evidence,’

  including the circumstances surrounding the commission of the

  crime.”) (citations omitted). Deputy Blakely, for example, described

  Plemmons’s demeanor as “highly agitated,” and said that “she was

  yelling at us when we came into the residence.” He testified that

  she unleashed “a long string of insults” and, as the conversation

  went on, “produced a knife from the area next to her on the kitchen

  table . . . [and] immediately sort of brandished it at us.” For her

  part, Plemmons conceded that she yelled at the deputies and used

  language that was demeaning to them. She acknowledged that she

  used threatening language toward one officer, implying that neither

  he nor his family would be safe, and admitted that she continued to

  spit at the deputies multiple times throughout the encounter.

¶ 37   Given the extensive evidence about Plemmons’s demeanor and

  the circumstances leading to the charged acts, we conclude there

  was substantial and sufficient evidence to establish beyond a


                                    19
  reasonable doubt that she intended to inflict emotional or

  psychological harm on the deputies when she spit on them inside

  her house.

                    Jury Instruction Definition of “Harm”

¶ 38   Plemmons contends that all of her convictions should be

  reversed because the trial court erroneously instructed the jury on

  the definition of “harm.” We are not persuaded.

               A.   Governing Law and Standard of Review

¶ 39   We apply a two-tier standard of review to jury instructions.

  People v. Stellabotte, 2016 COA 106, ¶ 18, aff’d on other grounds,

  2018 CO 66. First, “[w]e review jury instructions de novo to

  determine whether the instructions as a whole accurately informed

  the jury of the governing law.” People v. Jones, 2018 COA 112,

  ¶ 24. Second, we review a trial court’s formulation of additional

  instructions (i.e., those that supplement the standard instructions)

  for an abuse of discretion. People v. Riley, 2015 COA 152, ¶ 22.

¶ 40   The trial court abuses its discretion only “when its decision is

  manifestly arbitrary, unreasonable, or unfair, or based on an

  erroneous understanding or application of the law.” Id. (quoting

  People v. Orozco, 210 P.3d 472, 475 (Colo. App. 2009)). So long as


                                   20
  the trial court’s instructions are correct statements of the law and

  “fairly and adequately cover the issues presented,” we will not

  disturb a trial court’s ruling on a tendered jury instruction. People

  v. Van Meter, 2018 COA 13, ¶ 41 (citation omitted).

¶ 41   Plemmons contemporaneously objected to the instruction in

  question, but she did not contemporaneously raise several of the

  arguments that she asserts on appeal. Because we determine that

  the instruction was not erroneous in any respect, however, we need

  not specify which standard of reversal applies to each of her

  arguments.

                              B.    Analysis

¶ 42   In its order denying Plemmons’s claim of constitutional

  vagueness, the trial court stated that it was considering a jury

  instruction on the definition of “harm” that conformed to the

  limiting construction of that term that it had just adopted. The

  court proposed language for the instruction and invited briefing on

  the issue from the parties. After considering their input, the court

  instructed the jury as follows:

            The term “harm” as it is issued in Instruction
            No. 10 & 11 means psychological or emotional
            harm. It can include the following


                                    21
             1. Fear,

             2. Anxiety,

             3. Or any other type of significant distress

             that is based upon the danger of injury or
             infection from contact with bodily fluids. The
             defendant need not have acted with the intent
             to cause harm that is permanent or long-
             lasting in nature, but the defendant’s intent
             must have been to cause psychological or
             emotional harm that is not fleeting or minimal
             in nature.

  Instructions 10 and 11 were the elemental instructions for second

  degree assault under section 18-3-203(1)(h) and section 18-3-

  203(1)(f.5).

¶ 43   Plemmons contends that the court’s definition of “harm” was

  flawed in five different ways: (1) it deviated from the text of the

  statute, which says nothing about emotional or psychological harm;

  (2) it blurred the line between second and third degree assault; (3) it

  allowed the jury to speculate because, by using the phrase “can

  include,” the instruction suggested that “fear, anxiety, or any other

  type of significant distress” was not an exhaustive list; (4) it was

  drafted in a way that left unclear whether the phrase “based upon

  the danger of injury or infection from contact with bodily fluids”

  modified each of the examples of emotional or psychological harm,

                                     22
  or only the last one; and (5) it left uncertain how serious the

  intended harm would need to be in order to fall within the statute.

  Addressing each of these arguments in turn, we discern no error.

¶ 44    First, we have already concluded that section 18-3-203(1)(h) is

  not unconstitutionally vague and that the trial court’s limiting

  construction of “harm” was consistent with the General Assembly’s

  intent. The instruction was likewise consistent with both the trial

  court’s interpretation of the statute and the intent of the legislature.

¶ 45    Second, we are not persuaded that the court’s definition of

  “harm” blurred the line between second degree and third degree

  assault. The instruction provided that the emotional or

  psychological harm for second degree assault must necessarily be

  based “upon the danger of injury or infection from contact with

  bodily fluids,” thereby making clear that the only way for an actor to

  cause the necessary harm would be to direct her spit in a way that

  would create that risk for the officer. Spitting in an officer’s face

  would obviously do so, but spitting elsewhere, such as on an

  officer’s boots or back, might not.

¶ 46    Third, stating that psychological or emotional harm “can

  include . . . [f]ear, . . . [a]nxiety, . . . [o]r any other type of significant


                                        23
  distress” did not encourage the jurors to speculate. A reasonable

  reading of the instruction establishes that “fear” and “anxiety” were

  examples of the types of psychological or emotional harm that

  would fall within the statute, and that “any other type of significant

  distress” was a catchall that permitted the jury to consider whether,

  by spitting on the deputies, Plemmons intended to inflict any other

  type of emotional or psychological harm. Even if an exhaustive list

  were required, the definition’s catchall language ensured that the

  definition was complete and did not invite the jurors to venture

  outside the bounds of the trial court’s limiting construction.

¶ 47   Fourth, the structure of the instruction’s second sentence

  makes clear that the phrase “based upon the danger of injury or

  infection from contact with bodily fluids” applies to all three

  examples included in that sentence. The trial court achieved this

  by numbering the three examples and offsetting them from the

  remainder of the instruction.

¶ 48   Fifth, the jury instruction can be administered clearly.

  Contrary to Plemmons’s assertion, clarifying that the harm

  associated with second degree assault need not be permanent, but

  also must be more than “fleeting or minimal in nature,” helps


                                    24
  differentiate “harm” from the lesser injuries such as “alarm” or

  “annoy” that appear in the third degree assault statute, section 18-

  3-204(1)(b).

                               Suppression Hearing

¶ 49   Plemmons contends that she was entitled to an evidentiary

  hearing on her motion to suppress, and that we should remand the

  case for a hearing and conditionally order a new trial pending the

  hearing’s outcome. Because there were no “issue[s] of fact

  necessary to the decision of the motion,” Crim. P. 41(e), we

  conclude that no hearing was required.

                          A.     Relevant Facts

¶ 50   Before trial, Plemmons filed a motion to suppress “all

  statements, observations, and evidence that police acquired” when

  they entered her home without a warrant. The trial court denied

  the motion without an evidentiary hearing because, it found,

  whether or not deputies entered the house lawfully, Plemmons’s

  commission of a new criminal act once they were inside was

  sufficiently attenuated from any unlawful entry to render the

  exclusionary rule inapplicable.




                                     25
              B.    Governing Law and Standard of Review

¶ 51   A trial court’s ruling on a suppression motion presents a

  mixed question of fact and law. People v. Martin, 222 P.3d 331, 334

  (Colo. 2010). We defer to the trial court’s findings of fact if they are

  supported by competent evidence in the record. People v. Stock,

  2017 CO 80, ¶ 13. However, we review the trial court’s conclusions

  of law de novo. Id.

¶ 52   “When there is a Fourth Amendment violation, courts can

  apply the exclusionary rule to suppress evidence that was

  discovered as a result of the violation.” People v. Tomaske, 2019 CO

  35, ¶ 10. The rule is “intended to deter improper police conduct,”

  and thus “should not be applied in cases where the ‘deterrence

  purpose is not served, or where the benefits associated with the rule

  are minimal in comparison to the costs associated with the

  exclusion of probative evidence.’” People v. Altman, 960 P.2d 1164,

  1168 (Colo. 1998) (citation omitted).

¶ 53   The attenuation doctrine is one exception to the exclusionary

  rule. It “allows the admission of evidence obtained as the fruit of an

  illegal warrantless search or seizure when the connection between

  the lawless conduct of the police and the discovery of the challenged


                                     26
  evidence has ‘become so attenuated as to dissipate the taint.’”

  People v. Lewis, 975 P.2d 160, 170 (Colo. 1999) (quoting Nardone v.

  United States, 308 U.S. 338, 341 (1939)). Or, put another way,

  “[e]vidence is admissible when the connection between

  unconstitutional police conduct and the evidence is remote or has

  been interrupted by some intervening circumstance, so that ‘the

  interest protected by the constitutional guarantee that has been

  violated would not be served by suppression of the evidence

  obtained.’” Utah v. Strieff, 579 U.S. ___, 136 S. Ct. 2056, 2061

  (2016) (quoting Hudson v. Michigan, 547 U.S. 586, 593 (2006)).

¶ 54   The attenuation doctrine frequently applies when an

  individual responds to an officer’s Fourth Amendment violation with

  a criminal act of her own. “‘[A]n independent and willful criminal

  act against a law enforcement officer’ . . . break[s] the causal chain

  between the police misconduct and the evidence of the new crime”

  for two reasons. Tomaske, ¶ 13 (quoting People v. Doke, 171 P.3d

  237, 240 (Colo. 2007)). First, “admission of the contested evidence

  does not incentivize illegal searches by the police,” and second, “a

  contrary approach would ‘effectively give the victim of police




                                    27
  misconduct carte blanche to respond with any means, however

  violent.’” Id. (quoting Doke, 171 P.3d at 240-41).

¶ 55   Plemmons preserved this issue for appellate review by filing

  her motion to suppress.

                              C.    Analysis

¶ 56   The question before us is whether the trial court was required

  to hold an evidentiary hearing on Plemmons’s motion to suppress,

  or whether it could simply assume that the deputies’ entry was

  illegal and then, based on the undisputed facts, apply the

  attenuation doctrine as a matter of law.

¶ 57   Our supreme court has consistently applied the attenuation

  doctrine when a person who is confronted with an illegal search

  responds by committing a new crime. Tomaske, ¶ 2; Doke, 171

  P.3d at 240. In Doke, sheriff’s deputies went to Doke’s residence to

  serve him with process in a civil case. 171 P.3d at 238. No one

  answered the doorbell, but after walking to the back of the house

  and peering through a window, the deputies observed a man, later

  identified as Doke, sitting in a recliner with his eyes closed. Id.

  After they pounded on the door with no response, the deputies

  opened the door a few inches and identified themselves. Id. Doke


                                     28
  jumped up, grabbed a shotgun, and pointed it at them. Id. The

  deputies withdrew and called the SWAT team, which eventually

  entered the house and arrested Doke. Id. The deputies then

  obtained a search warrant for the house, recovered the shotgun,

  and took photographs and videos of the property. Id.

¶ 58   This incident resulted in several criminal charges against

  Doke. Asserting that statements that he made to law enforcement,

  evidence that the deputies obtained from him, and the evidence

  seized and observed pursuant to the search warrant were all

  obtained illegally, he filed a motion to suppress. Id. The trial court

  granted the motion, but the supreme court reversed. As relevant

  here, the court held that it “need not reach the issue of whether the

  deputies violated Doke’s Fourth Amendment rights because the

  evidence sought to be suppressed is admissible . . . irrespective of

  whether the deputies committed an unconstitutional trespass.” Id.

  at 239.

¶ 59   Eleven years later, the Colorado Supreme Court drew the same

  bright line in Tomaske. After police entered Tomaske’s property

  without a warrant and chased him into his house in violation of the

  Fourth Amendment, Tomaske “responded by resisting and allegedly


                                    29
  assaulting a police officer.” Tomaske, ¶ 1. The district court

  granted Tomaske’s motion to suppress, but, holding that Tomaske’s

  “decision to resist ‘br[oke] the causal connection between the police

  illegality and the evidence of the new crime,’” the supreme court

  reversed. Id. at ¶ 17 (citation omitted). Tomaske’s commission of a

  new criminal act was key to application of the attenuation doctrine:

  “[U]nlike the scenario where police officers’ misconduct leads to

  their discovery of evidence of a completed crime (e.g., finding

  contraband), this case involves police misconduct that led to the

  commission of a new crime. The exclusionary rule applies to the

  former situation, not the latter.” Id. at ¶ 18.

¶ 60   Plemmons argues that Doke and Tomaske are distinguishable

  because the trial courts in both cases held hearings that created an

  evidentiary foundation for the attenuation analysis. Without a

  developed record, she maintains, it is not possible to apply the

  United States Supreme Court’s three-factor test for attenuation,

  which requires assessment of (1) the temporal proximity between

  any unlawful stop and the search; (2) the presence of any

  intervening circumstances; and (3) the purpose and flagrancy of the




                                     30
  official misconduct. Strieff, 579 U.S. ___, 136 S. Ct. at 2061-62.3

  Strieff, however, did not involve the commission of a new crime in

  the wake of a police officer’s Fourth Amendment violation. Instead,

  in that case, after conducting an illegal stop, the officer discovered

  that the defendant had an outstanding arrest warrant. Id. at ___,

  136 S. Ct. at 2060. In other words, the officer’s misconduct in

  Strieff led to his “discovery of evidence of a completed crime,” a

  situation that calls for an evidence-based application of the

  attenuation doctrine, rather than to the “commission of a new

  crime,” which, under Tomaske, does not. Tomaske, ¶ 18.

¶ 61   By applying the attenuation exception to Plemmons’s new

  criminal acts, the trial court hewed to the bright line that Doke and

  Tomaske drew. No fact-intensive inquiry was necessary because it

  was not contested that the charged acts occurred after the deputies



  3 Plemmons bases her suppression argument on the Fourth
  Amendment alone and does not assert that the trial court should
  have excluded the evidence under article II, section 7 of the
  Colorado Constitution. See People v. McKnight, 2019 CO 36, ¶ 61.
  We therefore do not reach this issue. See People v. Lewis, 2017
  COA 147, ¶ 12 n.2 (noting that if a defendant does not explicitly
  invoke the state constitution, “we must presume the defendant’s
  objections are based on federal, not state, constitutional grounds,
  and limit our review accordingly”) (citation omitted).

                                    31
  entered her home. With the causal chain broken, the trial court

  correctly decided that the attenuation doctrine applied without

  regard to the legality of the deputies’ entry. And, that conclusion

  correctly encompassed not only the charged acts themselves, but

  also other evidence probative of Plemmons’s intent and state of

  mind. See People v. Breland, 728 P.2d 763, 765 (Colo. App. 1986)

  (holding that evidence that was “probative” of an offense that

  occurred after an officer’s warrantless entry “was not subject to

  suppression pursuant to the exclusionary rule”).

                                   Conclusion

¶ 62   The judgment is affirmed.

       JUDGE DAVIDSON concurs.

       JUDGE TAUBMAN specially concurs.




                                    32
       JUDGE TAUBMAN, specially concurring.

¶ 63   I write separately because I agree with the contention of

  defendant, Cheryl L. Plemmons, that we should not review her

  constitutional vagueness challenge to the second degree assault

  statute by determining whether it is unconstitutional beyond a

  reasonable doubt both on its face and as applied. However,

  because we are bound by decisions of the Colorado Supreme Court

  holding that that standard applies, I concur with the majority. As

  the majority notes, Plemmons challenges two of her three

  convictions for spitting at a police officer, in violation of section 18-

  3-203(1)(h), C.R.S. 2020.

¶ 64   I write separately to urge the supreme court to reconsider its

  longstanding precedent on this subject. As I explain below, I believe

  that the beyond a reasonable doubt standard is (1) inconsistent

  with the Framers’ intent regarding the separation of powers; (2) not

  followed by the United States Supreme Court; and (3) illogical.

  Although the beyond a reasonable doubt standard is often cited by

  Colorado’s appellate courts as black letter law, it is rarely discussed

  or applied, and, in my view, not applying that standard here should




                                      33
  lead to the vacation of Plemmons’s two felony convictions under

  section 18-3-203(1)(h).

¶ 65   I will first address the history of the beyond a reasonable

  doubt standard in Colorado and the United States Supreme Court.

  Then, I will discuss two Colorado cases that have considered

  whether Colorado courts should continue to apply this standard.

  Next, I will explain my concerns with the standard. Finally, I will

  analyze why not using the beyond a reasonable doubt standard in

  this case should lead to the conclusions that the above-cited statute

  is unconstitutionally vague and that Plemmons’s two convictions

  under that statute should be vacated.

¶ 66   The majority applies the beyond a reasonable doubt standard

  to Plemmons’s challenge to the constitutionality of the second

  degree assault statute both on its face and as applied. I will

  likewise assume this standard applies to Plemmons’s constitutional

  challenges both facially and as applied.

          I.    History of Beyond a Reasonable Doubt Standard

¶ 67   In Alexander v. People, 7 Colo. 155, 2 P. 894 (1884), the

  Colorado Supreme Court held that a state statute had to be found

  unconstitutional beyond a reasonable doubt in assessing whether it


                                    34
  violated the Colorado Constitution. This decision changed the

  standard from that applied four years earlier in People v. Rucker, 5

  Colo. 455 (1880), in which the supreme court held there was a

  presumption that every statute is rational and “such presumption is

  not to be overcome unless the contrary is clearly demonstrated.” Id.

  at 458-59 (citation omitted). Twelve years after Alexander was

  decided, the supreme court extended its reach to assessments of

  the constitutionality of statutes under the Federal Constitution.

  Farmers’ Indep. Ditch Co. v. Agric. Ditch Co., 22 Colo. 513, 528-29,

  45 P. 444, 450 (1896).

¶ 68   The supreme court and the court of appeals continue to apply

  that standard today. See, e.g., Rocky Mountain Gun Owners v. Polis,

  2020 CO 66, ¶ 30, 467 P.3d 314, 323; Welch v. Colo. State Plumbing

  Bd., 2020 COA 130 ¶ 15, 474 P.3d 236, 240.

¶ 69   Although the Supreme Court’s landmark decision in Marbury

  v. Madison, 5 U.S. 137 (1803), established a right to judicial review

  of the constitutionality of a statute, it did not require a finding of

  unconstitutionality be established beyond a reasonable doubt.

  Twenty-four years later, however, the Supreme Court established

  the beyond a reasonable doubt standard in Ogden v. Saunders, 25


                                     35
  U.S. 213, 270 (1827). Professor James B. Thayer of Harvard Law

  School encouraged this interpretation in his well-known law review

  article, The Origin and Scope of the American Doctrine of

  Constitutional Law, 7 Harv. L. Rev. 129 (1893). See also Adkins v.

  Child.’s Hosp. of D.C., 261 U.S. 525, 544 (1923) (statute must be

  proved unconstitutional “beyond rational doubt”).

¶ 70   Four years after Adkins was decided, the United States

  Supreme Court abandoned the beyond a reasonable doubt

  standard. In Blodgett v. Holden, 275 U.S. 142 (1927), the Supreme

  Court simply held a statute invalid because it was arbitrary and

  violated the plaintiff’s right to due process. In paying homage to the

  notion of judicial deference to legislative enactments, the court

  noted that resolving a constitutional challenge to a statute is the

  gravest and most delicate duty that a court is called on to perform.

¶ 71   Since 1927, the United States Supreme Court has addressed

  the constitutionality of statutes without applying a beyond a

  reasonable doubt test. See, e.g., Dep’t of Homeland Sec. v.

  Thuraissigiam, 591 U.S. ___, ___, 140 S. Ct. 1959, 1963 (2020); see

  also Laura J. Gibson, Beyond a Reasonable Doubt: Colorado’s




                                    36
  Standard for Reviewing a Statute’s Constitutionality, 23 Colo. Law.

  835 (Apr. 1994).

¶ 72   Thus, for the past ninety-four years, the United States

  Supreme Court and the Colorado Supreme Court have applied

  different standards to assess whether a statute is constitutional. In

  recent years, two Colorado appellate cases have addressed this

  discrepancy.

¶ 73   First, in United Air Lines, Inc. v. City & County of Denver, 973

  P.2d 647, 655 (Colo. App. 1998) (Briggs, J., specially concurring),

  aff’d on other grounds, 992 P.2d 41 (Colo. 2000), my former

  colleague Steve Briggs presented a thorough, erudite analysis

  expressing his concerns about using the beyond a reasonable doubt

  standard for determining the constitutionality of a statute. Among

  other things, he noted: (1) this standard establishes an extreme,

  unwarranted degree of deference to the legislature; (2) it creates

  different burdens of persuasion in state and federal courts to those

  challenging the constitutionality of a statute; (3) the standard has

  not been expressly applied in addressing the constitutionality of a

  statute, and divided court decisions suggest that courts have not

  actually applied the beyond a reasonable doubt standard; (4) the


                                    37
  burden of proof in a criminal case — beyond a reasonable doubt —

  is factual, while the determination of a statute’s constitutionality

  using the same language is purely legal; and (5) the beyond a

  reasonable doubt standard in constitutional challenges is “typically

  recited and ignored . . . it appears as no more than a thinly-veiled

  rationalization.” Id. at 658.

¶ 74   Judge Briggs acknowledged that the parties had not raised the

  issue in United’s challenge to the constitutionality of a Denver use

  tax ordinance, and the beyond a reasonable doubt standard did not

  impact the majority’s result. Similarly, in affirming the division’s

  decision, the supreme court did not address the beyond a

  reasonable doubt standard of assessing constitutionality.

¶ 75   More recently, in TABOR Foundation v. Regional Transportation

  District, 2016 COA 102, 417 P.3d 850, aff’d, 2018 CO 29, 416 P.3d

  101, a division of this court rejected the TABOR Foundation’s

  challenge to the constitutionality of a state statute, concluding that

  it was obligated to follow supreme court precedent employing the

  beyond a reasonable doubt standard. Further analyzing supreme

  court case law, the division concluded that “to hold a statute

  unconstitutional beyond a reasonable doubt, the constitutional flaw


                                    38
  must be so clear that the court can act without reservation.” Id. at

  ¶ 37, 417 P.3d at 858.

¶ 76   Although the Colorado Supreme Court granted the

  Foundation’s petition for a writ of certiorari on this issue, it

  declined to address it, concluding that the challenged statute was

  constitutional with or without application of the beyond a

  reasonable doubt standard. See TABOR Found. v. Reg’l Transp.

  Dist., 2018 CO 29, ¶¶ 11-12, 416 P.3d 101, 103-04.

       II.   Concerns Regarding the Unconstitutionality of Beyond a
                         Reasonable Doubt Standard

¶ 77   As noted, I have three concerns about the continued use of the

  beyond a reasonable doubt standard. First, in my view, it

  misapprehends the Framers’ understanding of the separation of

  powers. Before the Constitution was ratified, Alexander Hamilton

  wrote in Federalist 78 that “[t]he interpretation of the laws is the

  proper and peculiar province of the courts.” In recognizing the

  power of judicial review, Federalist 78 presaged the holding in

  Marbury v. Madison. Significantly, neither Federalist 78 nor

  Marbury set forth a standard of finding a statute unconstitutional

  beyond a reasonable doubt. Consequently, the earlier decisions of



                                     39
  the Supreme Court and the continuing decisions of Colorado’s

  appellate courts have followed a standard of extreme judicial

  deference that is not consistent with the Framers’ intent.

¶ 78   Second, as noted above, the Supreme Court has not followed

  the beyond a reasonable doubt test since it decided Blodgett in

  1927. Therefore, state court litigants have a higher burden of proof

  when challenging the constitutionality of a state statute than do

  federal court litigants raising the same constitutional challenge.

  There is no principled or practical reason to continue the use of

  these disparate standards.

¶ 79   Third, at least theoretically, the beyond a reasonable doubt

  standard permits courts to conclude that a statute is constitutional

  when they would otherwise reach the opposite conclusion. See

  Island County v. State, 955 P.2d 377, 391 (Wash. 1998) (Sanders,

  J., concurring) (“For, quite literally, the maxim requires us to hold

  either a statute is proved unconstitutional beyond a reasonable

  doubt, or we must . . . hold [that the statute] is constitutional even

  if it really isn’t.”). Perhaps, for that reason, Colorado’s appellate

  courts often recite the beyond a reasonable doubt standard without

  ever applying it.


                                     40
            III.   Application of the Beyond a Reasonable Doubt
                         Constitutionality Test in This Case

¶ 80   While the above might lead one to conclude that the beyond a

  reasonable doubt constitutionality test is mere surplusage and at

  most harmless, I believe that not applying that test here should lead

  to the conclusion that Plemmons’s two second degree assault

  convictions should be vacated. Let me explain why.

¶ 81   As the majority opinion observes, subsection (1)(h) provides

  that a person commits second degree assault if he or she spits on a

  police officer with the intent “to infect, injure, or harm.” Plemmons

  asserts that this statute is unconstitutionally vague on its face and

  as applied to her because the meaning of “harm” is subject to

  different interpretations.

¶ 82   After reiterating that we must address Plemmons’s vagueness

  challenge under the beyond a reasonable doubt standard, the

  majority recites the familiar black letter rule that the essential

  inquiry in a void for vagueness challenge is whether “the statute

  ‘forbids or requires the doing of an act in terms so vague that

  persons of ordinary intelligence must necessarily guess as to its




                                     41
  meaning and differ as to its application.’” Supra ¶ 10 (quoting

  People v. Gross, 830 P.2d 933, 937 (Colo. 1992)).

¶ 83   The majority explains that a statute must be reasonably

  definite to give fair warning of proscribed conduct so that people

  may guide their actions accordingly. The void for vagueness

  doctrine also ensures that a statute is sufficiently specific so that

  police officers “can avoid arbitrary and discriminatory application.”

  Supra ¶ 10 (quoting People in Interest of L.C., 2017 COA 82, ¶ 8, ___

  P.3d ___, ___).

¶ 84   This latter purpose might not meet constitutional muster here

  if the supreme court were to abandon the beyond a reasonable

  doubt standard. This is so for two reasons: (1) the meaning of

  “harm” in the phrase “infect, injure, or harm” is unclear, as

  evidenced by the interpretation given to the term by the trial court

  and the majority’s resort to legislative history to define what it

  concludes is an ambiguous term; and (2) no clear distinction exists



  
    The former purpose — giving fair warning of proscribed conduct so
  that people may guide their actions accordingly — is not really at
  play here. It would be reasonable to conclude that spitting at a
  police officer would subject a person to some type of criminal
  liability.

                                     42
  between “harm” in the second degree assault statute and the

  phrase “harass, annoy, threaten, or alarm” in the third degree

  assault statute, section 18-3-204(1)(b), (3), C.R.S. 2020, which

  describes a misdemeanor.

¶ 85   Because each term in a statute is to be given meaning, Young

  v. Brighton Sch. Dist. 27J, 2014 CO 32, ¶ 25, 325 P.3d 571, 579,

  and the definition of “harm” overlaps with the definition of “injure,”

  the trial court determined that “harm” must mean psychological or

  emotional harm. Of course, this post hoc definition of “harm” did

  not avoid arbitrary or discriminatory enforcement, because it arose

  after Plemmons was charged with second degree assault. Indeed,

  the prosecutor argued in the trial court that “harm” referred to

  bodily injury, a definition rejected by the trial court. Consequently,

  Plemmons was charged with committing second degree assault

  based on a definition of “harm” that was apparently not envisioned

  by the prosecution.

¶ 86   The prejudice to Plemmons from this post hoc definition of

  “harm” is clear based on what actually transpired during

  Plemmons’s trial. Both police officers testified that Plemmons spit

  on them, but neither testified that he had experienced any


                                    43
  psychological or emotional harm from the spitting. Rather, one

  officer simply testified that he washed his face shortly after the

  officers took Plemmons to the hospital. Accordingly, the

  prosecution did not present any evidence that Plemmons’s spitting

  caused the police officers psychological or emotional harm.

¶ 87   Further, the risk of discriminatory and arbitrary enforcement

  of the second degree assault statute is clear from the majority’s

  acknowledgment that the term “harm” is ambiguous and its resort

  to legislative history to define the term. In a thorough, well-

  reasoned exploration of the legislative history, the majority agrees

  with the trial court that the term “harm” refers to psychological or

  emotional trauma. That analysis makes sense, but it doesn’t

  adequately address the question of whether this definition of “harm”

  precludes discriminatory or arbitrary enforcement when the plain

  language of the statute doesn’t make this distinction.

¶ 88   I recognize that any “ambiguity alone does not make a statute

  unconstitutionally vague.” People in Interest of M.C., 2012 COA 64,

  ¶ 28, 292 P.3d 1030, 1037. However, if we consider whether a

  statute is unconstitutional beyond a reasonable doubt, analysis of

  the legislative history may well lead to the conclusion that the


                                    44
  statute is not so “vague, indefinite, and uncertain” that courts are

  unable to determine the legislature’s intent. Bd. of Cnty. Comm’rs

  v. City & Cnty. of Denver, 194 Colo. 252, 257, 571 P.2d 1094, 1097

  (1977) (citation omitted). On the other hand, if we presume that the

  second degree assault statute is constitutional, but do not consider

  its unconstitutionality beyond a reasonable doubt, I would conclude

  that the second degree assault statute is unconstitutionally vague.

  I would reach this conclusion because, absent the legislative

  history, one could not reasonably conclude what conduct the

  second degree assault statute was intended to punish.

¶ 89   Even under the definition of “harm” employed by the trial

  court and the majority, it is not clear that the two police officers on

  whom Plemmons spit actually suffered any psychological or

  emotional trauma. As noted, the police officers on whom Plemmons

  spit did not testify that they had suffered any such trauma.

¶ 90   In any event, under the definition of “harm” used by the trial

  court and the majority, there remains an unreasonable risk of a

  defendant being charged with second degree assault, rather than

  third degree assault. Given Plemmons’s spitting at the police

  officers in her home, it seems clear that she could easily have been


                                     45
  charged with third degree assault for harassing, annoying,

  threatening, or alarming the police officers instead of second degree

  assault for causing them psychological or emotional harm. Absent

  evidence of psychological or emotional harm, it would nevertheless

  be easy for prosecutors to charge a defendant with second, rather

  than third, degree assault for conduct directed at police officers, as

  was the case here.

¶ 91   It is one thing to say, as some legislators apparently did, that

  spitting on the boots of a police officer is not as blameworthy as

  spitting in a police officer’s face. While that distinction make sense,

  it is not at all the distinction made in the second and third degree

  assault statutes.

¶ 92   Accordingly, I urge the Colorado Supreme Court to reconsider

  its longstanding precedent applying the beyond a reasonable doubt

  unconstitutionality test and then determine whether the second

  degree assault statute’s definition of “harm” makes it

  unconstitutionally vague.




                                    46